DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 07/12/2021, in which, claims 1-18, are pending. Claims 1 and 2 are independent. Claims 3-18, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1. 2, 4, 5, 10, 12, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon ([USPAP 20100157529]).

Referring to claim 1, Yoon teaches a document feeder ([64 of fig 2]), comprising: a transport path to transport a document; ([an automatic document feeder (ADF) 64 to automatically feed documents to enable successive scanning of the documents] as shown in fig 1]), and an image reader ([72 of fig 2]) positioned along the transport path to read the document being transported, ([the reading unit 70 can read a document placed on the flat panel glass 61 while being moved under the flat panel glass 61 and also can read image information recorded on the document D delivered by the automatic document feeder 64 when located under the ADF glass 62, see 0038-0039]);
wherein the image reader ([70 of fig 1]) includes in a housing a light source, ([71 of fig 1]) a plurality of reflecting mirrors, ([a plurality of reflecting mirrors 74 to reflect and guide the light reflected from the document D to the image sensor 72]), a lens, ([73 of fig 1]), and a photoelectric transducer, as well as reads an image by reflecting light reflected at a document reading position of the document and directing the light to be incident on the photoelectric transducer ([condensing lens 73]) with the plurality of reflecting mirrors, ([a plurality of reflecting mirrors 74 to reflect on the document to be read]), and 
wherein when a first mirror first ([74 of fig 2]) reflects the light reflected from the document ([D document of fig 2]) among the plurality of reflecting mirrors (plurality of mirrors]),
 the first mirror ([74 of fig 2]) is positioned farther away from the document reading position ([72 of fig 2]) than other reflecting mirrors ([74 of fig 2]) in an optical axis direction of an optical path ([optical path as seen in fig 2])connecting the document reading position ([72 of fig 2]) and the first mirror ([74 of fig 2]) and see paragraph 0039]).

Referring to claim 2, Yoon teaches a document feeder ([64 of fig 2]) comprising: a transport path to transport a document; ([a document feeder 64 of fig 2 having a path for transporting a document]), and
 Referring to claim 1, Yoon teaches a document feeder ([64 of fig 2]), comprising: a transport path to transport a document; ([an automatic document feeder (ADF) 64 to automatically feed documents to enable successive scanning of the documents] as shown in fig 1]), and an image reader ([72 of fig 2]) positioned along the transport path to read the document being transported, ([the reading unit 70 can read a document placed on the flat panel glass 61 while being moved under the flat panel glass 61 and also can read image information recorded on the document D delivered by the automatic document feeder 64 when located under the ADF glass 62, see 0038-0039]);
wherein the image reader ([70 of fig 1]) includes in a housing a light source, ([71 of fig 1]) a plurality of reflecting mirrors, ([a plurality of reflecting mirrors 74 to reflect and guide the light reflected from the document D to the image sensor 72]), a lens, ([73 of fig 1]), and a photoelectric transducer, as well as reads an image by reflecting light reflected at a document reading position of the document and directing the light to be incident on the photoelectric transducer ([condensing lens 73]) with the plurality of reflecting mirrors, ([a plurality of reflecting mirrors 74 to reflect on the document to be read]), and 
wherein when a first mirror first ([74 of fig 2]) reflects the light reflected from the document ([D document of fig 2]) among the plurality of reflecting mirrors (plurality of mirrors]),
 the first mirror ([74 of fig 2]) is positioned farther away from the document reading position ([72 of fig 2]) than other reflecting mirrors that lastly reflects the light reflected from the document and the photoelectric transducer, ([74 of fig 2 in an optical path as seen in fig 2]) connecting the document reading position 72 of fig 2 and the first mirror 74 of fig 2 and see paragraph 0039]).

Referring to claim 4, Yoon teaches a document feeder ([64 of fig 2]), comprising: a transport path to transport a document; ([an automatic document feeder (ADF) 64 to automatically feed documents to enable successive scanning of the documents] as shown in fig 1]), wherein the first mirror is placed in contact with a protrusion provided on an inner wall surface of the housing.

Referring to claim 5, Yoon teaches a document feeder ([64 of fig 2]), comprising: a transport path to transport a document; ([an automatic document feeder (ADF) 64 to automatically feed documents to enable successive scanning of the documents] as shown in fig 1]), wherein the first mirror is positioned farther away from the document reading position than the lens in the optical axis direction of the optical path connecting the document reading position and the first mirror.

Referring to claim 10, Yoon teaches a document feeder ([64 of fig 2]), comprising: a transport path to transport a document; ([an automatic document feeder (ADF) 64 to automatically feed documents to enable successive scanning of the documents] as shown in fig 1]).

Referring to claim 12, Yoon teaches a document feeder ([64 of fig 2]), comprising: a transport path to transport a document; ([an automatic document feeder (ADF) 64 to automatically feed documents to enable successive scanning of the documents] as shown in fig 1]), wherein the first mirror is placed in contact with a protrusion provided on an inner wall surface of the housing.

Referring to claim 13, Yoon teaches a document feeder ([64 of fig 2]), comprising: a transport path to transport a document; ([an automatic document feeder (ADF) 64 to automatically feed documents to enable successive scanning of the documents] as shown in fig 1]), wherein the first mirror is positioned farther away from the document reading position than the lens in the optical axis direction of the optical path connecting the document reading position and the first mirror.



Referring to claim 18, Yoon teaches a document feeder ([64 of fig 2]), comprising: a transport path to transport a document; ([an automatic document feeder (ADF) 64 to automatically feed documents to enable successive scanning of the documents] as shown in fig 1]),

Claims having Allowable Subject Matter
Claims 3,6-9, 11, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Upon further review and search, dependent Claims 3, 6-9, 11 and 14-16, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in dependent claims indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677